Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.
Applicants’ preliminary amendment filed February 28, 2019 and the information disclosure statements filed February 28, 2019; April 10, 2019; June 12, 2020; February 3, 2021; September 1, 2021; and December 30, 2021 have been received and entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010/271102 A, hereby known as Joko Co., LTD in view of Glausch et al. (US 2012/0027818 A1), further in view of Knerr (6,689,393 B1) and further in view of JP 2005/28108 a, hereby known as Fuso Pharmaceutical Industries (All references for PTO-1449).
Joko Co., teaches a calibration solution (i.e., a standard reagent) for dialysis solution analysis comprising a glass ampule filled with a calibration solution (i.e., an aqueous solution A0 for a previously prepared solution A that contains calcium ions and magnesium ions (i.e., electrolyte components that may form a precipitate by reacting with carbonate ions) and a glass ampule filled with a calibration solution (i.e., an aqueous solution containing at least either bicarbonate ions or carbonate ions) for a previously prepared solution B that contains bicarbonate ions.
The instant invention differs from the cited reference in that the cited reference does not teach the use of vials instead of ampules and one vial is a water-repellent resin vial.  However, the secondary reference, Glausch et al., teaches ampules and vials are both commonly used as containers for holding samples and chemical, and the use of cycloolefin polymers as materials for containers that hold chemicals is well-known in the pharmaceutical art.
The instant invention differs from the cited references in that the cited references do not teach the pH value of the solution B.  However, the tertiary reference, Knerr, teaches the pH of a bicarbonate-containing solution used in a dialysis solution is maintained at approximately 8.6-10.0, clearly within applicants’ preferred ranges for pH values.
The instant invention differs from the cited references in that the cited references do not teach a substitution fluid of an artificial kidney with instant dialysis fluid set forth in claim 1. However, the quaternary reference, Fuso Pharmaceutical Industries, teaches the use of a peritoneal dialysis fluid or solution for artificial kidney fluid replenishment is well-known in the pharmaceutical art.
Claims 1-16 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629